Order filed September 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00528-CV
                                    ____________

                       RICHARD KAMINSKI, Appellant

                                        V.

    TTS LOGISTICS, INC. A CALIFORNIA CORPORATION, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-18509

                                    ORDER

      Appellant’s brief was due September 4, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before October 4, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, Zimmerer.